DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on June 27, 2021 is acknowledged.
Claims 1-53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plug or extension in said opening on top of said cylinder that is inserted into a core of said stretch film dispenser” as set forth in Claim 60 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 10, line 11, the word “grove”, before the numeral “22”, should be replaced with the word --groove--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56, 58, 61, and 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann et al (U.S. Patent Application Publication No. 2016/0264277), hereinafter “Dahlmann”, in view of Schneider et al (U.S. Patent Application Publication No. 2007/0154669), hereinafter “Schneider”.
With respect to Claim 54, Dahlmann, Figures 1-10, teaches a handle 102 used to dispense stretch film from a roll 106 comprising:
a cylinder with side walls 214 (see Figures 6-7) having a closed bottom 210 and an opening 700 on top of said cylinder for holding said stretch film 106;
said handle is deformable (see Paragraph [0022], line 6, states that handle 102 can be clenched.  Paragraph [0056], lines 10-19, teaches that handle 102 can be made from various materials including resins.  Each of these materials must be resilient enough to allow compression of the holding member – See Paragraph [0056], lines 15-18.  Clenching or compression of the handle 102 would render the handle to be deformable).
Dahlmann, paragraph [0056], line 14, teaches that handle 102 may be made of composites but it is unclear whether it is a fiber-based composites.
However, Schneider, Abstract, line 1, and Figure 4, teaches a handle 48 consisting of fiber-based composites.
It would have been obvious to one of ordinary skill in the art to provide Dahlmann with a fiber-based composite handle, as taught by Schneider, for the purpose of providing a lightweight, strong, and aesthetically appealing handle.  See paragraph [0025].
With respect to Claim 55, Dahlmann further teaches said handle having a collar 608 extending from the top opening.
	With respect to Claim 56, Dahlmann further teaches said opening slides over an extended core 104 of said stretch film dispenser 106.
	With respect to Claim 58, Dahlmann further teaches wherein said handle and said extended core have different coefficients of friction.  See paragraph [0056] which describes the extended core could be made of paperboard and the handle could be made of polyethylene foam.
	With respect to Claim 61, Dahlmann further teaches wherein said handle 102 is used in place of a core of said stretch film dispenser.
With respect to Claim 68, Dahlmann further teaches wherein said handle 102 is made of single piece construction.  See Figure 7.
	With respect to Claim 69, Dahlmann further teaches wherein said handle 102 is comprised of multiple pieces 214,220.  See Figure 8.
	Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-56, 58, 61, and 68-69, and further in view of Parry et al (U.S. Patent No. 5,203,517), hereinafter “Parry”.
	With respect to Claim 59, Dahlmann is advanced above.
	Dahlmann teaches all the elements of the handle except for ribs or other projections extending from inner surface of said handle.
	However, Parry, Figures 1-5, teaches a handle comprises ribs 52 or other projections extending from inner surface of said handle 18.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann with ribs extending from inner surface of said handle, as taught by Parry, for the purpose of creating a frictional braking torque, i.e., tangential frictional force between the ribs and inner surface of the hand grip and the surface of the middle segment 32 resists rotation of the spindle 12.  See Column 6, lines 43-48.
	Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-56, 58, 61, and 68-69, and further in view of Kohn et al (U.S. Patent Application Publication No. 2008/0072538), hereinafter “Kohn”.
	With respect to Claim 60, Dahlmann is advanced above.
	Dahlmann teaches all the elements of the handle except for a plug or extension in said opening on top of said cylinder that is inserted into a core of said stretch film dispenser.
	However, Kohn, Figure 1, teaches a plug or extension 18 in said opening on top of said cylinder 60 that is inserted into a core of said stretch film dispenser 100.
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann with an extension, as taught by Kohn, for the purpose of locking the film core in place once it has been inserted into the dispenser.
	Claims 62-67 and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-56, 58, 61, and 68-69, and further in view of Singh et al (Non-Patent Literature titled “Wood fiber reinforced bacterial bioplastic composites: Fabrication and performance evaluation”), hereinafter “Singh”.
	With respect to Claims 62-67, Dahlmann in view of Schneider and Parry are advanced above.
	Dahlmann in view of Schneider and Parry teach all the elements of the handle except for the handle’s fiber based composites being a blend of wood pulp and a binding agent; 
a blend of wood pulp and bioplastic; a blend of wood pulp and recycled resins; a blend of plant-based fibers and a binding agent; a blend of plant-based fibers and bioplastic; or a blend of plant-based fibers and recycled resins.
	However, Singh, Abstract and Introduction, discusses how wood fiber reinforced plastics have gained a major share in the consumer market.  On page 1754, 1st column, Singh discusses that natural fibers are the emerging reinforcing agent in the polymer matrix due to their abundant availability, low cost, low density, and compatibility with nature. 
	It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with the fiber composites being a blend of wood pulp and a binding agent; 
a blend of wood pulp and bioplastic; a blend of wood pulp and recycled resins; a blend of plant-based fibers and a binding agent; a blend of plant-based fibers and bioplastic; or a blend of plant-based fibers and recycled resins, as taught by Singh, because of the materials reduced cost, weight, superior properties over wood and plastic alone, recycling ability, adaptation to the existing plastic processing techniques and above all the motivation of industry to ahead for the eco-friendly products.
	With respect to Claim 73, Singh further teaches the material being recyclable.
	With respect to Claim 74, Singh further teaches the material being biodegradable.
Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-56, 58, 61, and 68-69, and further in view of Kohn et al (U.S. Patent Application Publication No. 2008/0072538), hereinafter “Kohn”.
With respect to Claim 70, Dahlmann in view of Schneider are advanced above.
Dahlmann in view of Schneider teach all the elements of the handle except for a single handle application for rolls of stretch film being from about 2” to 15” wide.
However, Kohn, Figure 4, and paragraph [0025], lines 1-2, teaches a film being up to five inches.
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a film being from about 2” to 15” wide, as taught by Kohn, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-56, 58, 61, and 68-69, and further in view of Hua et al (U.S. Patent Application Publication No. 2006/0175460).
With respect to Claim 71, Dahlmann in view of Schneider are advanced above.
Dahlmann in view of Schneider teach all the elements of the handle except for wherein said handle is a pair of handles used in a multiple handle application for rolls of stretch film from about 8” to 30” wide.
However, Hua, Figure 5, teaches wherein said handle is a pair of handles used in a multiple handle application for rolls of stretch film.  
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with two handles, as taught by Hua, for the purpose of handling stretch film roll of larger length.
It is unclear as to what is the length of the stretch film of Hua.
However, it would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a film being from about 8” to 30” wide, as taught by Hua, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlmann in view of Schneider as applied to Claims 54-56, 58, 61, and 68-69, and further in view of Giuggio (U.S. Patent Application Publication No. 2019/0045910).
With respect to Claim 72, Dahlmann in view of Schneider are advanced above. 
Dahlmann in view of Schneider teach all the elements of the handle except for the handle being compostable. 
However, Giuggio, Paragraph [0019], lines 14-19, teaches a handle made of compostable material.
It would have been obvious to one of ordinary skill in the art to provide Dahlmann in view of Schneider with a handle being compostable, as taught by Giuggio, because a compostable material can be placed into a composition of decaying biodegradable materials, and eventually turns into a nutrient-rich material.
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.
With respect to applicant’s remarks on page 9 regarding the combination of Dahlmann in view of Schneider, it is the applicant’s position that the Dahlmann reference does not teach a closed bottom.  Applicant further states that Schneider does not mention a handle for stretch wrap materials. In the instant case, Dahlmann does teach a closed bottom. The cap closes the bottom of the handle. There is no structure set forth in the claim that would preclude a cap.	With respect to the Schneider reference, Schneider only mentions many tools that can have the composite handle.  Just because a stretch wrap material is not mentioned does not mean it is not obvious. The examiner provided many other patent references with other types of tools with handles made of different materials.
With respect to applicant’s remarks on Page 10 regarding the Parry reference, it is the applicant’s position that there is no reason to combine Dahlmann with Parry because Dahlmann teaches a frictional force without ribs and ribs would make the handle of Dahlmann harder to make and having more cost.  In the instant case, the applicant has not provided evidence that it would be harder to make and cost more. It is the examiner’s position that adding ribs would enhance the braking.
With respect to applicant’s remarks regarding the Singh reference, it is applicant’s position that Singh does not teach the handles fiber based composites. In the instant case, in the Introduction, Singh does mention wood fiber reinforced plastics. Therefore, the claims read on the Singh reference as set forth. Further, Singh was only used to teach the material and not frictional forces to assist in braking with the dispenser.
With respect to applicant’s remarks on page 11 regarding the Hua reference, it is the applicant’s position that Dahlmann only teaches a single handle.  In the instant case, it is the examiner’s position that the handle can be modified to accommodate rolls depending on the size and the application. Therefore, Dahlmann could not handle a large film roll having a large length. Therefore, it would have been obvious to one of ordinary skill in the art to add a second handle to accommodate larger rolls.
With respect to applicant’s remarks regarding the Guiggio reference, it is the applicant’s position that Giuggio cannot be used as the stretch dispensing handle with the ability to cause friction. In the instant case, it is the examiner’s position that Dahlmann teaches the stretch dispensing handle and Giuggio teaches the material. It is the examiner’s position that any handle can be made of any desired material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654